Citation Nr: 1803824	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  13-01 678	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1975 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board), from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed his notice of disagreement (NOD) with that determination in November 2010 and he was issued a statement of the case (SOC) in November 2012.  In January 2013, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In June 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of the proceeding has been associated with the record. 


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD, related to an in-service personal assault.  

2.  The Veteran's reported in-service stressor has been medically corroborated.


CONCLUSION OF LAW

The criteria to establish service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disability, to include PTSD.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110.  Establishing service connection generally requires (1) competent and credible evidence of a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (for PTSD service connection claims, the second element is evidence of an in-service stressor, with credible supporting evidence that the claimed in-service stressor occurred); see also 38 C.F.R. § 3.304(f).

In this case the Veteran has been competently and credibly diagnosed with PTSD, which satisfies the first service connection element.  Shedden, 381 F.3d at 1167; Cohen, 10 Vet. App. at 140.  

Regarding the second element, the Board observes that in PTSD claims where the reported stressor is an in-service personal assault, an "after-the-fact" medical opinion may serve as credible supporting evidence of the reported stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  Notably, a January 2018 medical opinion found that it was at least as likely as not that the Veteran's reported personal assault occurred, which satisfies the second service connection element.  Shedden, 381 F.3d at 1167; Cohen, 10 Vet. App. at 140.  

Lastly, there is medical evidence that relates the Veteran's PTSD diagnosis to the in-service personal assault.  See Private Medical Opinion, 7 (January 2, 2014) (VBMS), January 2013 VA examination report.  Given the findings noted above, the criteria to establish service connection for PTSD have been met.  See 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017); Shedden, 381 F.3d at 1167; Cohen, 10 Vet. App. at 140.




	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for PTSD is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


